 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,the Trial Examiner will recommend that Respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Having found that Respondent has refused to bargain collectively with theUnion as the exclusive representative of his employees in the appropriate unit,the Trial Examiner will recommend that the Respondent, upon request, bargaincollectivelywith the Union as the representative of such employees, and ifagreement is reached to embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the Trial Examiner makes the following :CONCLUSIONS OF LAW1.American Federation of Hosiery Workers is a labor organization,withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.3.All employees of the Respondent at his Athens, Georgia, plant,excludingoffice and clerical employees, watchmen and guards, professionalemployees, andsupervisors, as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of the Act.4.American Federation of Hosiery Workers at all times on and after October28, 1949, has been the exclusive bargaining representative within themeaningof Section 9 (a) of the Act, of all employees in the aforesaid unit for thepurposesof collective bargaining.5.By refusing to bargain collectively with American Federation of HosieryWorkers the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]BUTLER SPECIALTY COMPANYandFURNITURE AND BEDDING WORKERSUNION, LocAL 18-B, UFWA-CIO, PETITIONER.Case No. 13-BC-1524.March 2,1951Decision and OrderPursuant to a stipulation for certification upon consent electionexecuted by the Employer and the Petitioner on October 2, 1950, anelection by secret ballot was held on October 20, 1950, under the direc-tion and supervision of the Regional Director for the ThirteenthRegion among the employees of the Employer in the unit stipulatedas appropriate.Upon the conclusion of the election, the parties were93 NLRB No. 91. BUTLER SPECIALTY COMPANY609furnished a tally of ballots.The tally shows that there were approxi-mately 146 eligible voters, and that 146 ballots were cast, of which 70were for the Petitioner, 72 were against the Petitioner, and 4 werevoid.No other labor organization was on the ballot.On October 25, 1950, the Petitioner filed objections to conductaffecting the results of the election.Following an investigation, theRegional Director on January 15, 1951, issued his report on objections,in which he concluded that the objections be overruled and recom-mended that the petition be dismissed.Thereafter, the Petitionerfiled timely exceptions thereto.Upon the entire record in this case the Board finds:'Objections 1 and 2.The Regional Director concluded that investi-gation revealed no evidence in support of the Petitioner's allegationsthat (a) foremen attempted to vote; and (b) that two foremen, infact, did vote.As no exceptions were filed to these conclusions, weshall adopt the Regional Director's recommendation that the objec-tions be overruled.Objection 3.The Regional Director further concluded that therewas no evidence to support the Petitioner's allegation that the Em-ployer, in a prepared preelection speech, sought to influence theemployees to vote against the Petitioner by promises of benefit andthreats of reprisal.We have examined the contents of the speechand find no merit in the Petitioner's exception to the Regional Direc-tor's conclusion.We find, in agreement with the Regional Director,that the speech contained no threats or promises and therefore didnot prevent the employees from exercising a free choice in theelection 2As we have found that the objections to election are without merit,we hereby overrule the Petitioner's objections and adopt the RegionalDirector's conclusions and recommendation.Accordingly, as thetally of ballots shows that no collective bargaining representativehas been chosen, we shall dismiss the petition herein.OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended,the Board has delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Reynolds and Murdock].-2 The Babcock & WilcoxCo., 77 NLRB 577.943732-51-40